Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the Applicant’s amendments filed on 9/1/2021.
This application has been transferred from Examiner Anderson to Examiner Nguyen.
Claims 1, 7, 9, 15 and 17-20 are currently amended.
Claims 2-6, 8, 10-14 and 16 were previously presented.
Therefore, claims 1-20 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are directed to a system, method, or NT CRM, which are/is one of the statutory categories of invention. (Step 1: YES).
	The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 9 and NT CRM Claim 17.  Claim 1 recites the limitations of ...receive a first set of DAC data…, wherein the first set of DAC data includes merchant information identifying a merchant and DAC information associated with the DAC, …generating...risk score rules...,…receive confidential DAC data of the merchant…and generate an acquirer-specific risk score of the merchant…; transmitting...risk score rules..., ...receiving the risk score for the merchant…, wherein the risk score (i) is included in a second set of DAC data and (ii) is generated…by applying the one or 
	These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Onboarding merchants to accept payment transactions recites a commercial interaction as well as fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction as well as fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The computing device (including processor and memory), an online platform and system, in Claim 1 is just applying generic computer components to the recited abstract limitations. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea).

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition the instant application teaches, “these known systems” [0004]; [0006]; “general and/or specific to a particular programming language” [0076]; “general processing and memory devices” [0089].  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
	Dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human 
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1-20 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…The Pending Claims Are Not Directed to an Abstract Idea…” (Please see the remarks on pages 10-12).
Answer 1: The Examiner respectfully disagrees.
Claim 1 recites the limitations of “...receive a first set of DAC data…, wherein the first set of DAC data includes merchant information identifying a merchant and DAC information associated with the DAC, …generating...risk score rules...,…receive confidential DAC data of the merchant…and generate an acquirer-specific risk score of the merchant…; transmitting...risk score rules..., ...receiving the risk score for the merchant…, wherein the risk score (i) is included in a second set of DAC data and (ii) is generated…by applying the one or more risk score rules to the confidential DAC data of the merchant …, and wherein the confidential DAC data of the merchant is not exposed…;…comparing the risk score to a risk 
	In addition, The 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that:  “…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”  Thus, According to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s) “...receive a first set of DAC data…, wherein the first set of DAC data includes merchant information identifying a merchant and DAC information associated with the DAC, …generating...risk score rules...,…receive confidential DAC data of the merchant…and generate an acquirer-specific risk score of the merchant…; transmitting...risk score rules..., ...receiving the risk score for the merchant…, wherein the risk score (i) is included in a second set of DAC data and (ii) is generated…by applying the one or more risk score rules to the confidential DAC data of the merchant …, and wherein the confidential DAC data of the merchant is not exposed…;…comparing the risk score to a risk score threshold…;…determining…whether to approve or decline the merchant to onboard…; … transmit… the second set of DAC data…to enable creation of an acquirer account for the merchant…;…register…the merchant with the acquirer by creating…the acquirer account for the merchant with the acquirer, wherein the registration enables the merchant to accept payment card transactions using the acquirer account… generating…weights…; …generating the risk score threshold…;…determining the risk score…; …transmitting an approval message…,…transmitting the second set of …data…;…receiving a plurality of approval messages…; …generating…a list including the different acquirer banks…;…transmitting the list…;…receiving a QR code…, …transmitting the QR code…; …determining the risk score…, …transmitting a decline message…; …transmitting the risk score…” in the Applicant’s claim under examination (individually or in combination) that the examiner believes recites an abstract idea ; and (b) determine whether the identified limitation(s) “...receive a first set of DAC data…, wherein the first set of DAC data includes merchant information identifying a merchant and DAC information associated with the DAC, …generating...risk score rules...,…receive confidential DAC data of the merchant…and generate an acquirer-specific risk score of the merchant…; transmitting...risk score rules..., ...receiving the risk score for the merchant…, wherein the risk score (i) is included in a second set of DAC data and (ii) is generated…by applying the one or more risk score rules to the confidential DAC data of the merchant …, and wherein the confidential DAC data of the merchant is not exposed…;…comparing the risk score to a risk score threshold…;…determining…whether to approve or decline the merchant to onboard…; … transmit… the second set of DAC data…to enable creation of an acquirer account for the merchant…;…register…the merchant with the acquirer by creating…the acquirer account for the merchant with the acquirer, wherein the registration enables the merchant to accept payment card transactions using the acquirer account… generating…weights…; …generating the risk score threshold…;…determining the risk score…; …transmitting an approval message…,…transmitting the second set of …data…;…receiving a plurality of approval messages…; …generating…a list including the different acquirer banks…;…transmitting the list…;…receiving a QR code…, …transmitting the QR code…; …determining the risk score…, …transmitting a decline message…; …transmitting the risk score… falls within the subject matter groupings of abstract ideas of “Certain Methods Of Organizing Human Activity: such as fundamental economic concept and/or commercial interaction (such as agreements between agreements between people in the form of contracts, legal obligations, and business relations.  The claims are directed towards the business relations between a buyer, merchant, and acquirer and thus a commercial interaction. In addition, the claims are directed towards concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sale  the claim are directed towards certain methods of organizing human activities).  Therefore, the claim recites an abstract idea.
	Furthermore, the judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: computing device (including processor and memory), an online platform and system. The computer hardware/software (is/are recited at a high-level of generality (/e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
	Argument 2: Applicant argued that: “…The pending claims include additional elements that enable the claimed system to solve this specific problem in conventional payment processing networks. More specifically, Claim 1 recites specific steps to leverage pre-existing, confidential DAC data on a DAC computing device to generate an acquirer-specific risk score for a merchant, without requiring the DAC to expose the confidential DAC data to the onboarding system or the acquirer. (See paragraph [0024] of the published application.) In particular, Claim 1 recites using one or more acquirer parameters received from an acquirer computing device to build risk score rules. The rules are configured to receive confidential DAC data relating to the merchant as input, and generate an acquirer-specific risk score of the merchant which can be used to justify immediate on-boarding into the payment processing system. However, instead of pulling the DAC data for applying the rules directly, the claimed system sends the rules to the DAC computing device, which applies the rules to the confidential 
Answer 2: The Examiner respectfully disagrees.
The claim recites “…receive the risk score for the merchant from the DAC computing device, wherein the risk score (i) is included in a second set of DAC data and (ii) is generated by the DAC computing device by applying the one or more risk score rules to the confidential DAC data of the merchant maintained by the DAC computing device, and wherein the confidential DAC data of the merchant is not exposed to the onboarding computing device…”.  The DAC computing device is recited at a high-level of generality to perform the functions of “…receive the risk score…,…generate…the risk score…by applying…risk score rules to the confidential DAC data…, wherein the confidential DAC data of the merchant is not exposed to the onboarding computing device…”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it perform the functions of “…receive the score…,…generate the score…by applying…the rules to the confidential DAC data…”, which does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Furthermore, “the confidential DAC data of the merchant” is also stated at a high-level of generality that “is not exposed to the onboarding computing device”, which does not impose any meaningful limits on practicing the abstract idea.  Thus, The DAC computing device is recited at a high-level of generality to perform the functions of “…receive the risk score…,…generate…the risk score…by applying…risk score rules to the confidential DAC data…, wherein the confidential DAC data of the merchant is not exposed to the onboarding computing device…”, which amounts to no more than mere instructions to apply the exception using the generic computer component (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept.  The DAC computing device is recited at a high-level of generality to perform the functions of “…receive the risk score…,…generate…the risk score…by applying…risk score rules to the confidential DAC data…, wherein the confidential DAC data of the merchant is not exposed to the onboarding computing device…”, which when viewed either individually, or view the claim as a whole, the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are improvements in a business solution to a business problem on how to process electronic payment transactions using digital activity client (DAC) data.  This is also one of the business solutions that the Applicant’s invention tried to solve (please see the remarks on pages 12, 14 and the Applicant’s specification paragraphs 1-9).  Thus, the claims do not recite/reflect a technological solution to a technological problem of “latency in on-boarding and protection of confidential data” (please see the remarks on pages 12 and 14).
Therefore, view as a whole, the combination of features in the claim is not "significant more" than the abstract idea. In other words, more details of the 'abstract idea' is not going to be "significantly more" because even though, the specific combination of features may be a narrow abstract idea, it still is an abstract idea. Please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that in "defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303". 
Argument 3: Applicant argued that: “…The Office Action provides no indication that these recitations of the pending claims (alone or as an ordered combination) are well understood, routine, or conventional (Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) in multi-party payment processing systems and networks.  The fact that there is no prior art cited for the pending claims strengthens the conclusion that these steps are not well understood, routine, and conventional. (Please see the remarks on pages 13-14).
Answer 3: The Examiner respectfully disagrees.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (Advanced training module: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/training-materials-subject-matter-eligibility) on page 22 and page 37 clearly states that:
“Prong Two Excludes The “WURC” Consideration
As noted on the preceding slide, there is no evaluation of well-understood, routine, conventional (“WURC”) activity in Prong Two.
Examiners should give weight to all of the claimed additional elements in Prong Two, even if those elements represent well-understood, routine, conventional (WURC) activity.
Because Step 2A excludes consideration of WURC, a claim that includes WURC elements may still integrate an exception into a practical application.
Do not evaluate WURC unless the analysis proceeds to Step 2B.”…
“…Eligibility At Step 2B
Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same.
However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B
If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible. 
For example, when evaluating a claim reciting an abstract idea such as a mathematical equation and a series of data gathering steps that collect a necessary input for the equation, an examiner might consider the data gathering steps to be insignificant extra-solution activity in revised Step 2A, and therefore find that the judicial exception is not integrated into a practical application. However, when the examiner reconsiders the data gathering steps in Step 2B, the examiner could determine that the combination of steps gather data in an unconventional way and, therefore, provide an “inventive concept,” rendering the claim eligible at Step 2B.”
	Regarding the 2019 PEG Guidelines, the Office had not previously concluded under Step 2A that an additional element of the Appellant’s claim was insignificant extra-solution activity.  Thus, the Appellant’s claims do not to be reevaluated under WURC(Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018).  Thus, Appellant’s claims are not applicable to be reevaluated under WURC.  
	In addition, The Office also would like to point out to the Applicant that the "novelty" (The fact that there is no prior art cited for the pending claim, see the remark on page 13) in the abstract idea does not satisfy Part II of the Alice's analysis. Please see Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014).  The 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diehr, 450 U.S. at 188-89; see also Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (stating that, "under the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural 
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, 




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694